       Case 1:20-cv-01535-GSA Document 21 Filed 08/23/21 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT
 2                              EASTERN DISTRICT OF CALIFORNIA
 3                                        FRESNO DIVISION
 4
 5                                                 ) CIVIL NO. 1:20-cv-01535-GSA
     LACEY ELIZABETH BERNA,
                                                   )
 6          Plaintiff,                             ) ORDER AWARDING FEES UNDER THE
            v.                                     ) EQUAL ACCESS TO JUSTICE ACT
 7                                                 ) PURSUANT TO STIPULATION
     KILOLO KIJAKAZI,                              )
 8   Acting Commissioner of Social Security,       )
                                                   )
 9          Defendant.                             )
                                                   )
10                                                 )
11
            Based upon the parties’ Stipulation for the Award and Payment of Equal Access to Justice
12
     Act Fees and Expenses (Doc. 20), IT IS ORDERED that fees and expenses in the amount of
13
     $748.00 as authorized by 28 U.S.C. § 2412 be awarded subject to the terms of the Stipulation.
14
15
     IT IS SO ORDERED.
16
17
        Dated:    August 23, 2021                            /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
